DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 9, 10, 12, 13, and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 12 each require newly added limitation “the [roofing] membrane maintains a compression set of 35% or lower as measured according to ASTM D 395 
Claims 1, 2, 5, 7, 9, 10, 12, 13, and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Claims 1 and 12 are rejected because the specification, while being enabling for a compression set of an ethylene/alpha-olefin copolymer and propylene homopolymer blend (materials disclosed in Example 1), does not reasonably provide enablement for the compression set for the specific alpha-olefins and other polyolefins (polypropylene homopolymer, polypropylene copolymer, polyethylene-co-polypropylene copolymer, or mixtures thereof) as required by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 10 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0027250 (hereinafter “Joseph”), in view of United States Patent Application Publication No. US 2010/0162657 (hereinafter “Swei”), and further in view of a dissertation titled “Polymer Additives Effects on Structure and Dynamics” by Adam Eugene Imel (hereinafter Regarding claims 1 and 23-27 	Joseph teaches flame retardant crosslinkable polyolefin compositions useful for the production of films, sheets, and membranes.  The compositions are comprised of ethylene-silane copolymer, plastomer, flame retardant filler, and a silanol condensation catalyst (abstract), which corresponds to a silane-crosslinked polyolefin elastomer.  Joseph teaches the compositions are useful for the manufacture of films and sheets in roofing membrane applications (paragraph [0001]).   	Joseph teaches reinforced membranes are produced from two or more sheets (paragraph [0015]), which corresponds to the claimed limitations requiring at least one layer comprising a first silane-crosslinked polyolefin elastomer. 	Joseph teaches the composition comprises a magnesium (di)hydroxide or aluminum trihydroxide in an amount of 20 to 40 wt% (claims 1 and 8), which falls within the claimed range. 	Joseph teaches the flame retardant crosslinkable polyolefin composition includes an ethylene-C3-8 α-olefin plastomer (first polyolefin) having a density of less than 0.92 g/cm3 (paragraphs [0013], [0017], and [0019]), which encompasses the claimed ranges. 	Joseph does not explicitly teach the first silane-crosslinked polyolefin elastomer comprises a blend of: (1) about 50-80 wt% of a first polyolefin including a blend of copolymers, each made using two or more olefins and being silane-grafted, including ethylene-1-octene copolymer(s), ethylene-1-butene copolymer(s), or both; and (2) about 10-50 wt% of a second polyolefin including a polypropylene homopolymer, a 104 can be formed of an elastomeric, thermoplastic, or asphaltic material, which also can be of single or multilayer construction (paragraph [0019]).  Swei teaches the elastomeric material includes: a polyolefin homopolymer, such as polypropylene; a polyolefin copolymer, such as ethylene-propylene copolymer (also corresponding to a polypropylene copolymer), ethylene-butene copolymer, or ethylene-octene copolymer; or any blend or combination thereof (paragraph [0028]), where: the ethylene-butene copolymer and ethylene-octene copolymer corresponds to the materials for the claimed first polyolefin; and the polypropylene homopolymer and the ethylene-propylene copolymer (polypropylene copolymer) corresponds to the materials for the claimed second polyolefin.  Swei also teaches the elastomeric material can be silane-crosslinked (crosslinked using silane grafts) (paragraph [0034]).  Swei does not explicitly teach an amount for each of the polypropylene homopolymer, the ethylene-propylene copolymer (also corresponding to a polypropylene copolymer), the ethylene-butene copolymer, and/or ethylene-octene copolymer in the blend constituting the elastomeric material.  However, absent a criticality of the claimed ranges, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an amount for each of the constituent polymers in the polymer blend using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, Regarding claim 2 	In addition, the combination of Joseph and Swei does not explicitly teach the first silane-crosslinked polyolefin elastomer exhibit a crystallinity of from about 5% to about 25%. 	Imel teaches mechanical modifiers for polymers are used to increase either the impact strength by increasing the flexibility or increase the stiffness by promoting crystallinity in the polymer matrix (page 3).  Absent a showing of criticality with respect to the crystallinity of the first and second silane-crosslinked polyolefin elastomers (a Regarding claim 5 	In addition, Joseph teaches the sheets can have a thickness ranging from 10-50 mils (0.254-1.27 mm) (paragraph [0015]), which falls within the claimed range.Regarding claim 7 	In addition, Joseph teaches reinforced membranes are produced from two or more sheets.  Membranes comprised of two sheets having a scrim layer bonded between the sheets are particularly useful (paragraph [0015]), which corresponds to a scrim layer that is contiguous with the at least one layer.Regarding claims 9 and 10
 	Regarding the heat aging and weather color difference of the membrane, although the prior art does not explicitly disclose either: (1) the at least one layer is characterized by a weathering color difference from about 0.4 ΔE to about 3 ΔE after 2000 cycles of testing, as measured according to ASTM G155, and further wherein the at least one layer is characterized by a heat aging resistance after exposure to 115°C for 168 hours given by a tensile strength from about 5 MPa to about 15 MPa, an elongation from about 100% to about 300%, and a 100% elastic modulus from about 3 MPa to about 12 MPa; or (2) the at least one layer is further characterized by a heat aging resistance after exposure to 115°C for 168 hours given by a tensile strength from about 9.5 MPa to about 11.5 MPa, an elongation from about 100% to about 1000%, and a 100% elastic modulus from about 6.6 MPa to about 9.0 MPa, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Joseph and Melo teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claims 12 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, and further in view of Swei.Regarding claims 12, 29 and 30 	Joseph teaches flame retardant crosslinkable polyolefin compositions useful for the production of films, sheets, and membranes.  The compositions are comprised of 104 can be formed of an elastomeric, thermoplastic, or asphaltic material, which also can be of single or multilayer construction (at least one layer) (paragraph [0019]).  Swei teaches the elastomeric material includes: a polyolefin homopolymer, such as polypropylene; a polyolefin copolymer, such as ethylene-propylene copolymer (also corresponding to a polypropylene copolymer), ethylene-Regarding claim 28 .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Swei as applied to claim 12 above, and further in view of Imel.Regarding claim 13 	The limitations for claim 12 have been set forth above.  In addition, Joseph does not explicitly teach the first and/or second silane-crosslinked polyolefin elastomers exhibit a crystallinity of from about 5% to about 25%. 	Imel teaches mechanical modifiers for polymers are used to increase either the impact strength by increasing the flexibility or increase the stiffness by promoting crystallinity in the polymer matrix (page 3).  Absent a showing of criticality with respect to the crystallinity of the first and second silane-crosslinked polyolefin elastomers (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine a crystallinity of the first and/or second silane-crosslinked polyolefin elastomers of Joseph through routine experimentation in order to achieve the desired mechanical properties (Imel – page 3).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B). 	Regarding the glass transition temperature of the first and/or second silane-crosslinked polyolefin elastomers, although the prior art does not explicitly disclose the first and/or second silane-crosslinked polyolefin elastomers exhibit a glass transition temperature of from about -75°C to about -25°C, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Joseph and Imel teaches an invention with an identical and/or substantially identical structure and/or .
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.  	The applicant argued the claimed composition and ranges achieve an unexpected improved performance with respect to the compression set, and further highlights Figure 10, which shows Example 1 from the specification outperforms a comparative EPDM-based polymer sample.  The examiner respectfully disagrees for at least the following reasons: (1) Example 1 is not commensurate in scope with the claims because Example 1 requires an ethylene-alpha-olefin content (82.55 wt%) outside of the claimed range (50-80 wt%); (2) there is no evidence of unexpected results as the applicant has failed to demonstrate a criticality of any of the claimed ranges by provide sufficient data points both inside and outside the claimed ranges (MPEP § 716.02(d)(II)); and (3) a person having ordinary skill in the art would have reasonably expected that polymeric layers having different compositions (such as between the silane grafted polymer as described in Example 1 and the comparative EPDM sample) would exhibit different properties, including the compression set as presented in Figure 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783